COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
                                                              NO.
2-10-104-CV
 
 
IN
RE WENDY ARCHER                                                                        RELATOR
 
                                                       ------------
                                           ORIGINAL PROCEEDING
                                                       ------------
                                      MEMORANDUM
OPINION[1]
                                                       ------------
The court has considered relator=s
petition for writ of mandamus, relator=s
motion for emergency relief, relator=s
request for issuance of emergency stay, and the response of the real party in
interest and is of the opinion that all relief should be denied.  Accordingly, relator=s
petition for writ of mandamus, motion for emergency relief, and request for
issuance of emergency stay are denied.
Relator shall pay all costs of this
original proceeding, for which let execution issue.
PER
CURIAM
 
 
PANEL:  MCCOY and WALKER, JJ.
 
DELIVERED:  May 7, 2010




     [1]See
Tex. R. App. P. 47.4., 52.8(d).